DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim, 1, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nashashibi (U.S. 9,397,626).
Regarding claim 1, Nashashibi (hereinafter, Ref~626) discloses (please see Fig. 1-4 and related text for details) charge preamplifier device (600 of Fig. 1) integrated in a chip of semiconductive material (please see Fig. 2 for details) comprising: 
an input (609 of Fig. 1) for an input signal and an output (610 of Fig. 1) for an output signal; 
a substrate (703 of Fig. 2) of semiconductive material doped according to a first type of conductivity (P type mentioned in col. 5, between lines 55-65); 
an electrically insulating layer (706 of Fig. 2, col. 5, lines 55-60) placed on said substrate; 
a feedback capacitor (606 of Fig. 1) integrated in the chip and comprising a first electrode (please see first/left plate of 606 of Fig. 1) connected (via pad 603 of Fig. 1) to the input  and a second electrode (please see second/right plate of 606) connected (via pad 607) to the output, characterized in that the second electrode is formed by a doped conductive region (n type described in col. 5, between lines 50-65) having a second type of conductivity, opposite to the first type of conductivity, and integrated in the substrate in order to face the first electrode as seen from Fig. 2, meeting claim 1.  
	Regarding claim 9, Ref~626 discloses the charge preamplifier device according to claim 1, wherein said feedback capacitor (Cf) has a capacitance value comprised between 1fF - l0pF as described in col. 7, between lines 15-25, meeting claim 9.  
	Regarding claim 10, Ref~626 discloses the charge preamplifier device according to claim 1, said amplifier is made according to one of the technologies selected among: CMOS technology, BiCMOS technology, BCD technology as broadly suggested in col. 4, between lines 15-25. In addition, these are normal design parameters/features in the field depending on custom specifications, meeting claim 10. 
	Regarding claim 14, Ref~626 discloses (please see Figures 1-4 and related text for details) a sensing apparatus (600 of Fig. 1), comprising: a radiation sensor (please see background of the invention disclosed in cols. 1-2) configured to convert an electromagnetic radiation into an electric charge signal (SCH) to be supplied to an associated output of the radiation sensor; 
a charge preamplifier device (600 of Fig. 1) connected (via input 609 of Fig. 1) to the output of the radiation sensor for receiving the charge signal (SCH) and for supplying a voltage signal (disposed at terminal 610 of Fig. 1) correlated to the electric charge signal (SCH); characterized by the fact said charge preamplifying device is made according to at least one of the preceding/rejected claims, meeting claim 14.  
	Regarding claim 15, the circuit of Ref~626 would be capable of supporting the claimed “wherein said radiation sensor is a sensor selected among: semiconductor drift detector, pixel detector” as broadly mentioned in col. 7, between lines 35-45, meeting claim 15.   

Allowable Subject Matter
Claims 2-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843